Determination of respondent Benjamin Ward, Commissioner of the New York City Police Department, dated December 7, 1988, which found petitioner guilty of wrongfully leaving the scene of an accident, failing to report said accident, and knowingly filing a false report that her car had been stolen, and dismissed her from the Police Department, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78, transferred to this court by order of the Supreme Court, New York County (Edward H. Lehner, J.), entered on or about May 19, 1989, is dismissed without costs or disbursements.
This proceeding arises out of an incident in which petitioner’s car struck a motorcycle driven by the complainant. As a result, a variety of charges were served against her, including wrongfully leaving the scene of an accident and failing to report said accident. At the hearing, petitioner denied the charges, claiming that her automobile had been stolen and that someone who resembled her had driven the car which struck the motorcycle. However, an eyewitness identified petitioner at the hearing as the individual who operated the vehicle. Accordingly, there is substantial evidence in the record to support the respondent’s determination that petitioner was guilty of the charges against her (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). It is well established that the Hearing Officer is in a unique and advantageous position to assess issues of credibility, and, therefore, the reviewing court will not substitute its judgment for that of a Hearing Officer to resolve conflicting testimony (see, Ciccone v Waterfront Commn., 52 NY2d 913; Matter of Ragazzino [Ross], 52 NY2d 858). Concur—Kupferman, J. P., Sullivan, Carro and Milonas, JJ.